Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-8 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/30/2021.
Applicant’s traversal on the grounds that search and examination could be done without undue burden has been considered but is not persuasive given the large quantity of both CPC symbols and patent documents encompassing the area of WPT and coil structure in addition to those reasons set forth in the Restriction Requirement of 3/1/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurs et al. US 9,842,688.

Kurs teaches:
for a vehicle (noting intended use language in the pre-amble wherein in the instant application, no further details of said “vehicle provided thereby likewise breath of “for vehicle” given) (further noting Kurs positively teaches a WPT used to charge a vehicle, see FIG2) comprising: 
a magnetic field shielding sheet (156, FIG1B) disposed to shield a magnetic field; 
a wireless power transmission antenna (154) attached to a first surface of the magnetic field shielding sheet; and 
a wireless communication antenna (152) attached to the first surface of the magnetic field shielding sheet [Examiner notes the designation of “power transmission” and “communication” fail to add any structural limitations or details to said claimed structure of “antenna” and therefore are read as nominal labels noting that an “antenna” for “power” and an antenna for “communication” comprise the same structure. An antenna in its simplest form is simply an array of conductors].
wherein the wireless power transmission antenna and the wireless communication antenna are disposed not to overlap each other in a direction that is vertical to a plane of the 16Attorney Docket No. 048301-499001US (Patent)magnetic field shielding sheet (see FIG1B).  


2, 14. The wireless power transmission apparatus according to claim 1, wherein the wireless power transmission antenna and the wireless communication antenna are disposed on the same plane (see FIG1B).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kurs et al. US 9,842,688 in view of Jang et al. WO2018/164350A1 (noting US 2020/0235593 is taken as the English equivalent and used in the rejection below ) and Miyamoto et al. US 2018/0309327.

Kurs fails to teach:
3, 15. The wireless power transmission apparatus according to claim 2/13, wherein the wireless power transmission antenna includes a flat type coil wound to form a hollow portion, and the wireless communication antenna is disposed within the hollow portion formed by the flat type coil.  
	Jang teaches wherein the WPT antenna comprises a flat (planar) coil, see Spec. Para. 12. 
	It would have been obvious to one of ordinary skill in the art to provide said flat/planar coil as taught by Jang into the system of Kurs with the motivation to provide a known and desirable coil type to realize said coil of Kurs. 
	Miyamoto teaches antenna would to form a hollow portion, and a communication (read detector coil, L3, FIG6) disposed within the hallow portion formed from the coil. It would have been obvious to one of ordinary skill in the art to provide said communication/detector coil into the system of Kurs to form said first and second concentric coil structure as claimed. The . 

Claim 4, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kurs et al. US 9,842,688 in view of Jang et al. PCT/KR2017/014365 (noting US 2020/0235593 is taken as the English equivalent and used in the rejection below ) and Miyamoto et al. US 2018/0309327 and Hanabusa et al. US 2018/0286579.

The combination of claim 3 above of Kurs and Miyamoto teaches:
4. The wireless power transmission apparatus according to claim 3, wherein the wireless power transmission antenna includes: a plurality (see Kurs coils 152, 154, FIG1B) of flat type coils (planar/flat taught by Jang), and a plurality of wireless communication antennas (noting communication antennas taught by Miyamoto added to each of coils 152, 154 of Kurs) disposed in respective hollow portions formed by the flat type coils.
Kurs (and said combination) fail to teach: 14Attorney Docket No. 048301-499001US(Patent) wherein the wireless communication antennas are connected in series.  
Hanabusa teaches antennas connected in series (see FIGURE 18A). It would have been obvious to one of ordinary skill in the art to provide said series connected coil as taught by Hanabusa into the system of Kurs with the motivation to provide a known and desirable coil to realize said coil structure. 

Kurs fails to teach:
9. The wireless power transmission apparatus according to claim 3, wherein the magnetic field shielding sheet is any one of an amorphous ribbon sheet, a ferrite sheet, and a polymer sheet.  

11. The wireless power transmission apparatus according to claim 3, further comprising a plate-shaped heat dissipation plate disposed on a second surface of the magnetic field shielding sheet.  
12. The wireless power transmission apparatus according to claim 11, wherein the heat dissipation plate is any one of a copper plate, an aluminum plate, and a graphite sheet.  

Official Notice is taken that both the concept and advantages of providing for:
Ni-Zn ferrite magnetic shielding sheets; and 
Heat dissapting plate of any one of copper plate, an aluminum plate, and a graphite sheet.
in WPT (particularly high power WPT systems) are well known and expected in the art.  It would have been obvious to have included the particular shield and heat sink in Kurs as these elements are known to provide desired system performance and protection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836